DETAILED ACTION
The amendment to Application Ser. No. 16/585,585 filed on October 29, 2021, has been entered.  Claim 2 is cancelled. New claim 21 is added. Claims 1 and 3-21 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the rejection of Claims 1 and 3-20 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on page 8 of the response filed October 29, 2021, Applicant argues, “Maguire is not deterministic and does not enable the prediction of an imminent degradation or failure of a system or component.” The Examiner respectfully disagrees.
	Applicant’s specification fails to provide an explicit or implicit definition for the term “imminent”. Specifically, the term “imminent” is recited only twice in the specification, and these instances do not clarify the scope of the term. The Cambridge Dictionary defines imminent as “coming or likely to happen very soon”.
Maguire states:
	“On the basis of the predicted operational lifetimes, the method 100 then comprises, in step 40, calculating the probability of operational lifetime of nodes in the communication network falling within a time period. The time period may be defined according to operational requirements but in one example the time period may be the time between an upcoming scheduled maintenance visit and the following scheduled maintenance visit. In this manner, step 40 of the method may result in calculating the probability of each node's predicted operational lifetime coming to an end in the period spanning the next two scheduled maintenance visits. Having calculated these probabilities, the method 100 then comprises, at step 60, identifying nodes for which the probability of operational lifetime falling within the time period is above a threshold value (emphasis added).”
	Maguire discloses using a machine learning algorithm (MLA) trained using monitored data and historical failure data to identify nodes within a communication network whose operational lifetimes are likely to end during a time period “spanning the next two maintenance visits”. In other words, the MLA is used to predict nodes that are likely to fail before the second maintenance visit, suggesting that failure of the nodes is likely to happen very soon, i.e., imminently. Therefore, contrary to Applicant’s assertion, the MLA disclosed by Maguire enables “prediction of an imminent degradation or failure of a system or component”.
	Additionally, on page 9 of the response filed October 29, 2021, Applicant further argues, “Therefore, combining the teachings of Maguire, Claridge and Armolavicius might suggest to repair or replace a node that may statistically fail within a predetermined time period, but would not suggest to proactively repair or replace a system or component that is about to fail or degrade.” 	The Examiner respectfully disagrees. 
Maguire additionally states:
	“The threshold value may set according to particular requirements for users of the communication
network. The method may thus permit a decision to be taken as to pre-emotive replacement of the identified nodes during the next scheduled maintenance visit, in order to avoid the likely failure of the nodes and subsequent down time while waiting for the next scheduled visit, or the expense of
arranging for an unscheduled maintenance visit (emphasis added).”
	Contrary to Applicant’s assertion, Maguire clearly suggests proactive replacement of nodes that are likely to fail during the time period spanning the next two maintenance visits based on the operational lifetime predictions made using the MLA. The rejection of Claims 1 and 3-20 under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al., Pub. No. US 2017/0127427 A1, hereby “Claridge”, in view of Armolavicius et al., Pub. No. US 2017/0230267 A1, hereby “Armolavicius”, and in further view of Maguire et al., Pub. No. US 2017/0207981 A1, hereby “Maguire”. 

Regarding Claim 1, Claridge recites “A computer-implemented method for managing network resources enabling network services over a network (Claridge and paragraphs 3-5 and 14-15: a process for determining network performance information and configuring the network to improve functionality), the method comprising:
generating an expected performance level of the network services (Claridge figs. 1A-1B, 2, 4 and 5B and paragraphs 25, 79-81 and 108: self-optimizing network (SON) system 210 determines network performance information based on enhanced network topology information, i.e., generates an expected performance level);
accessing internal data relating to operations of the network... (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 17, 48, 57-59 and 107-108: SON system 210 obtains network topology information of mobile network 240 and enhancement information relating to usage, configuration and location of mobile network 240, i.e., internal data relating to operations of the network);
generating... a first prediction of a network service pattern based on the expected performance level of the network services, the internal data... (Claridge figs. 1C, 2, 4 and 5B and paragraphs 25-29, 83-84, 88, 103 and 111-112: SON system 210 determines modifications to network parameters of base stations 220 and network resources 245 of mobile network 240 to improve network performance based on the determined network performance, the collected topology information and the enhancement information, wherein the network parameters relate to activation/deactivation of base stations 220 and network resources 245, transmit power levels, cell geometry etc., i.e., a service pattern);
(Claridge figs. 1C, 2, 4 and 5B and paragraphs 57, 59, 76, 99-103 and 111-112: SON system 210 determines configuration actions to perform, i.e., a decision scenario establishing a configuration of the network resources, wherein the configuration actions are based on the modified network parameters and the enhancement information that includes the location and the processor and capacity usage of network resources 245, i.e., availability of network resources); and
causing to adapt the network resources based on the decision scenario (Claridge figs. 1C, 2, 4 and 5B and paragraphs 85, 103 and 113: SON system 210 causes the nodes to implement the updated network parameters based on the configuration actions)”.
However, while Claridge discloses that the SON system determines the modifications to the network parameters based on the determined network performance and the collected topology and enhancement information, i.e., internal data, using a predictive model (Claridge figs. 1C, 2, 4 and 5B and paragraphs 25-29, 81-84, 88, 103 and 111-112) and further discloses that the SON provides the updated network parameters to nodes of the mobile network to cause the nodes to implement the network parameters (Claridge figs. 1C, 2, 4 and 5B and paragraphs 85, 103 and 112), Claridge does not explicitly disclose “accessing internal data relating to operations of the network and external data not relating to operations of the network;
by a machine-learning algorithm (MLA), a first prediction of a network service pattern based on the expected performance level of the network services, the internal data and the external data, wherein the MLA was trained using historical network service pattern data corresponding to the network, the historical network service pattern data enabling prediction of imminent system or component degradation or failure;” and
“monitoring performance of the network services to generate additional training data for the MLA;
training, based on the additional training data, the MLA, thereby generating an updated MLA;
generating, by the updated MLA, a second prediction of the network service pattern; and
modifying, based on the second prediction, the decision scenario for orchestration of the network resources.”
In the same field of endeavor, Armolavicius discloses “accessing internal data relating to operations of the network and external data not relating to operations of the network (Armolavicius figs. 4 and 5 and paragraphs 22, 38 and 44: app orchestration component 302 accesses network data 306, i.e., internal data, and exogenous data 304, i.e., external data);
generating, by a machine-learning algorithm (MLA), a first prediction of a network service pattern based on the expected performance level of the network services, the internal data and the external data... (Armolavicius figs. 4 and 5 and paragraphs 5, 22, 24, 28, 38 and 44: using a machine learning model, app orchestration component 302 generates a network traffic forecast, i.e., a prediction of a network service pattern, based on the network data 306 and the exogenous data 304);” and
“monitoring performance of the network services to generate additional training data for the MLA (Armolavicius figs. 5 and 6 and paragraphs 44 and 47-49: app orchestration component 302 monitors network traffic, i.e., performance of network services, wherein the monitored traffic may be used to retrain and/or update the machine learning model);
training, based on the additional training data, the MLA, thereby generating an updated MLA (Armolavicius figs. 5 and 6 and paragraphs 44 and 47-49: app orchestration component 302 retrains and/or updates the machine learning model based on the monitored network traffic);
generating, by the updated MLA, a second prediction of the network service pattern (Armolavicius figs. 5 and 6 and paragraphs 44 and 47-49: app orchestration component 302 creates a new traffic forecast using the updated machine learning model); and
modifying, based on the second prediction, the decision scenario for orchestration of the network resources (Armolavicius figs. 5, 7 and 8 and paragraphs 44 and 50-53: app orchestration component 302 creates a new schedule of actions, i.e., a new decision scenario, for configuring network resources based on the new traffic forecast).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge to determine the modifications to network parameters of the mobile network based in part on exogenous data as taught by Armolavicius. One of ordinary skill in the art would have been motivated to combine (Armolavicius paragraphs 22-24).
However, while Armolavicius discloses generating network traffic forecasts using machine learning models (Armolavicius paragraphs 5, 22, 38 and 44), the combination of Claridge and Armolavicius does not explicitly disclose “generating, by a machine-learning algorithm (MLA), a first prediction of a network service pattern based on the expected performance level of the network services, the internal data and the external data, wherein the MLA was trained using historical network service pattern data corresponding to the network, the historical network service pattern data enabling prediction of imminent system or component degradation or failure (emphasis added)”.
In the same field of endeavor, Maguire discloses using a machine learning model trained using historical operational data to predict failure of one or more network nodes within an upcoming time interval, e.g., the time between scheduled maintenance visits (Maguire figs. 3-4 and paragraphs 5, 9-14, 33 and 62-66).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge, as modified by Armolavicius, to train the machine learning model using historical operational data that may be utilized to predict failure of the network or network elements as taught by Maguire. One of ordinary skill in the art would have been motivated to combine training the machine learning model using historical operational data that may be utilized to predict impending failure of the network or network elements to balance minimizing node downtime against operational costs (Maguire paragraph 67).

Regarding Claim 3, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data comprises data created by a network service provider as a result of operating the network (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59, 60-69 and 108: the enhancement information includes network traffic information and operational condition of network resources 245, i.e., data created by a service provider as a result of operating mobile network 240).”

Regarding Claim 4, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data comprises data collected at edges or nodes of the network (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59 and 108: the enhancement information includes network traffic information and operational condition of network resources 245, i.e., data collected at edges or nodes of mobile network 240).”

Regarding Claim 5, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data relates to at least one of performances or configurations of the network resources (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59 and 107: the operational condition of network resources 245 included in the enhancement information may indicate whether the network resource is active, processor usage or capacity usage, i.e., performances or configurations of the network resources).”

Regarding Claim 6, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data comprises at least one of network data, operations data, customer data or product data (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59, 70-73 and 108: the enhancement information includes subscriber information, i.e., customer data).”

Regarding Claim 7, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Armolavicius discloses “wherein the external data comprises at least one of environmental data, regional data, industry data or financial data (Armolavicius fig. 4 and paragraphs 5, 22 and 39: exogenous data 304 includes geographic information 324, event information 326 and weather information 328).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge to determine the modifications to network parameters of the mobile network based in part on exogenous data as taught by Armolavicius for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Claridge discloses “wherein the network service pattern comprises a layout of the network (Claridge figs. 1C, 2, 4 and 5B and paragraphs 25-29, 83-84, 88, 103 and 111-112: the network parameters determined by SON system 210 relate to activation/deactivation of base stations 220 and network resources 245, transmit power levels, cell geometry etc., i.e., a layout of mobile network 240).”

Regarding Claim 9, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the correlation is identified and mapped on a graph (Claridge fig. 2 and paragraph 101: SON 210 generates a visual representation of network resources 245 that are associated with network parameters that are to be modified).”

Regarding Claim 10, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the availability of the network resources relates to at least one of a computing power, a storage capacity or a network capacity (Claridge fig. 2 and paragraphs 49, 59 and 107: information concerning the capacity of network resource 245 may include a processor capacity and/or a data throughput capacity).”

Regarding Claim 11, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Claridge discloses “wherein causing to adapt the network resources comprises re-arranging a layout of the network (Claridge fig. 2 and 5C and paragraphs 83-84, 103 and 112-113: the modifications to network parameters determined by SON 210 may include activating/deactivating base stations 220 and/or network resources 245, adjusting transmit power levels or cell geometry of base stations 220, etc., i.e., rearranging a layout of mobile network 240).”

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Claridge discloses “A system for managing network resources enabling network services over a network (Claridge figs 2-3 and paragraphs 3-5, 14-15 and 30: self-optimizing network (SON) system 210 that determines network performance information and configures the network to improve functionality), a computer system comprising at least one processor and memory storing a plurality of executable instructions... (Claridge fig. 3 and paragraphs 39 and 44: one or more devices 300, each device 300 comprising a processor 320 and memory 330 storing executable software instructions implementing SON system 210)”.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Claridge discloses “A non-transitory computer-readable medium, the non-transitory computer-readable medium comprising control logic which, upon execution by a processor... (Claridge and paragraphs 4 and 14-15: a non-transitory computer-readable medium storing instructions executable by a processor to determine network performance information and configure the network to improve functionality).”

Regarding Claim 21, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Maguire discloses “wherein the historical... data enables the prediction of the imminent system or component degradation or failure based on current... data (Maguire fig. 3 and paragraphs 62-65: the machine learning algorithm (MLA) predicts the operational lifetimes of the network nodes using monitored operational data and operating environment data as input, i.e., based on current data).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge, as modified by Armolavicius, to utilize the current network performance, topology information and enhancement information relating to the nodes of the mobile network as input to the machine learning model as taught by Maguire. One of ordinary skill in the art would have been motivated to combine utilizing the current network performance, topology information and enhancement information relating to the nodes of the mobile network as input to the machine learning model to enable replacement decisions based on accurate operational lifetime predictions (Maguire paragraphs 60, 65 and 104).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Claridge, Armolavicius and Maguire in view of Chopra et al., Pub. No. US 2017/0353361 A1, hereby “Chopra”.

Regarding Claim 13, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 12.
However, while Claridge discloses determining configuration actions to perform based on the updated network parameters (Claridge figs. 1C, 2, 4 and 5B and paragraphs 57, 59, 76, 99-103 and 111-112), the combination of Claridge, Armolavicius and Maguire does not explicitly disclose “wherein the instructions, when executed by the at least one processor, cause the system to:
generate maintenance actions to be conducted on the network resources based on the internal data and the external data; and
generate planning of the maintenance actions.”
In the same field of endeavor, Chopra discloses a provisioning node that determines and performs one or more of a scaling operation, healing operation and a failing action, i.e., maintenance actions, based on collected information such as CPU usage (Chopra figs. 2 and 5 and paragraphs 36-40 and 55-57).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Claridge, as modified by Armolavicius and Maguire, to determine one or more of a scaling operation, healing operation and a failing action based on information such as CPU usage collected from the network nodes as taught by Chopra. One of ordinary skill in the art would have been motivated to combine determining one or more of a scaling operation, healing operation and a failing action based on information such as CPU usage collected from the network nodes to avoid service downtime (Chopra paragraph 40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449